Citation Nr: 0427077	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  03-02 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss, and if the claim is reopened, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from January 1964 to February 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 RO rating decision 
which reopened and denied service connection for bilateral 
hearing loss.  

The Board observes that service connection for bilateral 
hearing loss was previously denied in a November 1998 
decision.  The veteran did not perfect an appeal of that 
determination, and the decision became final.  Therefore, the 
Board must address whether the veteran submitted new and 
material evidence to reopen his claim for service connection 
for bilateral hearing loss.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss in November 1998, and the veteran did not appeal.  
Evidence submitted since then includes some evidence which is 
not cumulative or redundant, and which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

2.  Based on all the evidence, the veteran had bilateral 
hearing loss at the time of his initial entry into service, 
and the condition did not permanently increase in severity 
during service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).  

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 
3.385 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1964 to February 1967.  His service personnel records 
indicate that he had two years, one month, and twenty-six 
days of foreign and/or sea service and that his military 
occupational specialty was listed as an engineer equipment 
repairman.  The veteran engaged in combat, and among his 
decorations were the Combat Infantry Badge, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  

The veteran's service medical records indicate that on a 
medical history form at the time of the January 1964 
enlistment examination, he checked that he had not suffered 
from ear trouble or running ears and that he had not worn 
hearing aids.  The January 1964 objective enlistment 
examination report noted no defects with respect to the 
veteran's ears.  The audiological evaluation showed pure tone 
thresholds in the right ear of 10, 5, 5, 55 and 50 decibels 
at 500, 1000, 2000, 3000, and 4000 Hertz.  Pure tone 
thresholds in the left ear were 10, 5, 15, 45 and 50 decibels 
at the same frequencies.  The February 1967 objective 
separation examination report noted no defects as to the 
veteran's ears.  The audiological evaluation showed pure tone 
thresholds in the right ear of 15, 0, 15, and 55 decibels at 
500, 1000, 2000, and 4000 Hertz.  Pure tone thresholds in the 
left ear were 5, 0, 15, and 65 decibels at the same 
frequencies.  A repeat audiological evaluation at that time 
showed pure tone thresholds in the right ear of 10, 5, 15, 
and 45 decibels at 500, 1000, 2000, and 4000 Hertz.  The pure 
tone thresholds in the left ear were 15, 5, 25, and 40 
decibels at the same frequencies.  (The Board notes that 
service department audiometric examinations prior to November 
1, 1967, are assumed to be American Standards Association 
(ASA) units and have been converted to International 
Standards Organization (ISO) units for proper comparison.)  

Private treatment records dated from January 1991 to August 
1997 show treatment for disorders other than hearing loss.  

In December 1997, the veteran filed a claim for service 
connection for bilateral hearing loss.  

Private treatment records dated from December 1997 to April 
1998 do not refer to treatment for hearing loss.  

The veteran underwent a VA audiological examination in 
September 1998.  He reported that he had difficulty hearing 
since 1965 when a hand grenade exploded on his right side.  
The veteran stated that his right ear was worse than his left 
ear since the incident.  He indicated that the situation of 
greatest difficulty was when background noise was present.  
The veteran reported that he was a combat engineer for three 
years and that for fifteen months of that time, he was in 
Vietnam during active combat.  He related a history of 
military noise exposure to gunfire, heavy artillery, and 
explosions for which he did not wear hearing protection.  The 
veteran also stated that he had occupational noise exposure 
from construction sites for eighteen years, for which he did 
wear hearing protection.  He denied recreational noise 
exposure.  The veteran reported that tinnitus began in 1965 
when the hand grenade exploded.  

The examiner reported that the pure tone thresholds in the 
veteran's right ear were 35, 25, 70, 100, and 105 decibels at 
500, 1000, 2000, 3000, and 4000 Hertz.  As to the left ear, 
pure tone thresholds were 30, 20, 75, 105, and 100 decibels 
at the same frequencies.  The speech recognition scores using 
the Maryland CNC Test were 88 percent in the right ear and 84 
percent in the left ear.  As to diagnoses, the examiner 
indicated that the veteran had a mild to profound 
sensorineural hearing loss with good word recognition 
ability, bilaterally.  

In November 1998, the RO denied service connection for 
bilateral hearing loss.  It was noted that the evidence 
showed that a bilateral hearing loss existed prior to 
service.  The RO indicated that there was no evidence that 
the veteran's bilateral hearing loss worsened as a result of 
service.  

Private treatment records dated from October 1999 to December 
2000 show treatment for several disorders including bilateral 
hearing loss.  A December 2000 audiological evaluation report 
from Advanced Hearing Technology, Inc., noted that the 
veteran reported a history of hazardous noise levels in 
Vietnam as well as a punctured tympanic membrane.  The 
impression included mild to severe mixed hearing loss between 
250 Hertz and 2000 Hertz with no recordable hearing above 
2000 Hertz in the right ear.  As to the left ear, there was 
moderate to profound mixed hearing loss between 250 Hertz to 
2000 Hertz.  The examiner commented that the sensory neural 
portion of the veteran's hearing loss might, at least in 
part, be due to noise exposure in Vietnam.  The examiner 
noted that the conductive part of the hearing loss might also 
be related pending an ears, nose, and throat evaluation.  

In January 2001, the veteran submitted his current request to 
reopen his claim for service connection for bilateral hearing 
loss.  

The veteran underwent a VA audiological examination in June 
2001.  The examiner stated that the veteran's claims file was 
reviewed.  It was noted that an August 2000 VA audiological 
evaluation indicated a mild to moderately severe hearing loss 
through 2000 Hertz, dropping to a profound high frequency 
sensorineural hearing loss for the right ear, and a mild 
hearing loss through 1000 Hertz, dropping to a profound 
sensorineural hearing loss at 3000 Hertz for the left ear.  
The word recognition ability was reported to be good in the 
right ear and poor in the left ear.  The veteran reported 
that he had the greatest difficulty with his hearing loss 
whenever he tried to follow conservations while background 
noise was present.  He stated that he was a Vietnam veteran, 
that he was in the Army for fifteen months, and that he 
served as a combat engineer.  The veteran indicated that he 
had military noise exposure to explosions, mortar fire, 
rocket fire, artillery, and other noises associated with 
combat.  He denied using hearing protection.  It was noted 
that the veteran reported one particular incident in Vietnam 
when a grenade went off on his right side and he subsequently 
perforated his right tympanic membrane.  The veteran 
indicated that he had occupational noise exposure to 
construction noise for fifteen years while he operated a 
crane.  He stated that he used hearing protection.  The 
veteran noted that he had recreational noise exposure to 
airboat engine noise, for which he also reported using 
hearing protection.  He indicated that he had tinnitus that 
began while he was in Vietnam.  

The examiner reported that pure tone thresholds in the 
veteran's right ear were 35, 35, 65, 90, and 105 decibels at 
500, 1000, 2000, 3000, and 4000 Hertz.  The pure tone 
thresholds in the left ear were 30, 35, 75, 90, and 105 
decibels at the same frequencies.  The speech recognition 
scores using the Maryland CNC Test were 80 percent in the 
right ear and 80 percent in the left ear.  As to diagnoses, 
the examiner reported that the veteran had an essentially 
mild loss through 1000 Hertz, dropping to a profound high 
frequency sensorineural hearing loss with good word 
recognition ability in the right ear.  As to the left ear, he 
had an essentially mild hearing loss through 1000 Hertz, 
dropping to a profound high frequency sensorineural hearing 
loss with good word recognition ability in the left ear.  

The examiner commented that no previous audiologic history 
was found prior to August 2000.  The examiner stated that 
test results from both the August 2000 evaluation and the 
present evaluation indicated a significant degree of high 
frequency sensorineural hearing loss.  The examiner indicated 
that such hearing loss was consistent with the veteran's 
reported military noise exposure.  The examiner noted that it 
had been reported that the veteran had a high frequency 
sensorineural hearing loss at the time of his entry into 
service, but that she did not find such information in the 
claims file.  The examiner stated that, therefore, she could 
not comment on whether the veteran's hearing loss had 
increased since his time of entry.  The examiner indicated 
that what she could say was that such hearing loss was 
consistent with the degree of military noise exposure that 
the veteran had indicated.  It was noted that it was not 
unlikely that such hearing loss would be caused by such 
military noise exposure.  The examiner remarked that the 
veteran did not report any significant occupational or 
recreational noise exposure without the use of hearing 
protection.  

In an addendum to the June 2001 VA audiological examination 
received in August 2001, another examiner commented that 
because the veteran's entrance and separation audiology 
examinations were essentially unchanged, the veteran's 
hearing loss was unlikely related to service.  

In his September 2001 notice of disagreement, the veteran 
reported that his pre-existing hearing loss condition was 
worsened as a result of his service in Vietnam.  He stated 
that he was an engineer/maintenance and wheel vehicle 
mechanic, but that he was assigned to the 84th Combat 
Engineers, 1st Calvary Division, which was exposed to 
constant enemy action.  The veteran indicated that his 
primary job was to help build landing zones in the middle of 
the jungle.  He noted that his unit was exposed to daily 
artillery fire from the North Vietnamese.  The veteran stated 
that an audiological examination from Advanced Hearing 
Technology, Inc., established a link between his current 
condition and his period of service.  

VA treatment records dated from October 2001 to February 2002 
reflect treatment for disorders including hearing loss.  An 
October 2001 treatment entry noted that the veteran had 
chronic hearing loss and that he used hearing aides.  

An April 2002 audiological evaluation from the Cleveland 
Clinic Department of Otolaryngology noted that the veteran 
reported noise exposure while in the military in Vietnam.  He 
also reported noise exposure as a crane operator.  The 
examiner reported that the results suggested mild in low 
frequencies, slopping to profound sensorineural hearing loss 
from 4000 to 8000 Hertz.  

In a statement received in May 2002, S. S. Rickelmann, M.S., 
CFY-A, clinical audiologist, noted that the veteran was seen 
for an audiological evaluation in April 2002.  It was 
reported that the veteran was referred for an audiological 
evaluation by the VA.  The audiologist noted that the veteran 
reported a significant medical ear history with his right 
ear.  The veteran stated that while in Vietnam, his right 
eardrum was ruptured and was not properly medically treated 
at the time.  He indicated that he had right ear pain, 
discharge, and bilateral tinnitus.  The veteran indicated 
that he initially noticed his decrease in hearing during his 
military service.  He noted that he was exposed to extremely 
high levels of noise including various types of artillery and 
that he was also part of a demolition team.  It was noted 
that he reported that his tinnitus had its onset at that 
time.  The audiologist commented that the level of noise 
exposure was extremely detrimental to the veteran's hearing 
and most certainly caused acoustical trauma.  The audiologist 
noted that excessive loud noises were proven to be harmful 
and that she was certain that participation in those types of 
activities was the origin of the veteran's current hearing 
condition.  It was noted that further background history did 
not support causation for the veteran's hearing loss, as he 
had no genetic predisposition for hearing loss.  The 
audiologist remarked that it was her professional opinion 
that the veteran suffered acoustical trauma while working as 
a demolitionist and being in the vicinity of discharging 
artillery while in the Army.  

II.  Analysis

A.  Duty to Assist

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes examination reports and 
treatment reports.  Significantly, no additional available 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  

Under these circumstances, no further action is necessary to 
assist the veteran with the claim.  Moreover, in a June 2001 
letter and a November 2002 statement of the case, the veteran 
was effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection bilateral hearing loss.  The discussions 
in the rating decision and the statement of the case have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been substantially met.  Any 
deficiencies constitute no more than harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

B.  Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  This regulation defines what constitutes the 
current existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if the current hearing loss disability 
can be adequately linked to service.  Ledford v. Derwinski, 3 
Vet.App. 87 (1992).

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The Board notes that the definition of "new and material 
evidence" was been changed, but the latest definition only 
applies to applications to reopen a finally decided claim 
received by the VA on or after August 29, 2001; thus this 
change does not apply to the instant case.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2003).]  

The veteran did not appeal the November 1998 RO decision 
which denied service connection for bilateral hearing loss.  
That RO decision is considered final, with the exception that 
the claim may be reopened if new and material evidence has 
been submitted since then.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  If so reopened, the claim will be reviewed 
on a de novo basis.  Viewing the evidence submitted since the 
November 1998 RO decision, including more details as to the 
nature and origin of the veteran's bilateral hearing loss, 
the Board finds that some of the additional evidence is both 
new and material, and thus the claim for service connection 
is reopened, and the claim will be reviewed on a de novo 
basis.  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  The 
discussion in the statement of the case essentially 
considered the veteran's claim on the merits.  Additionally 
the veteran has provided argument addressing his claim on the 
merits.  Accordingly, the Board finds that the veteran would 
not be prejudiced by its review of the merits at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The evidence shows that the veteran engaged in combat during 
his January 1964 to February 1967 active duty.  Thus, the 
provisions of 38 U.S.C.A § 1154 are applicable in this case.  
The veteran has reported noise exposure to gunfire, 
artillery, and explosions, etc., during service.  His claim 
of exposure to acoustic trauma in service is also supported 
by the clinical evidence of record, and the Board concedes 
that the veteran indeed suffered from acoustic trauma when 
considering his combat exposure and his duties in service.  

The service medical records show that at the time of the 
January 1964 enlistment examination, the veteran had 
bilateral hearing loss under the standards of 38 C.F.R. 
§ 3.385.  Defective hearing was also exhibited on his 
discharge examination.  

The Board observes that all subsequent post-service 
audiological examinations have continued to show the presence 
of bilateral hearing loss under the standards of 38 C.F.R. 
§ 3.385.  Thus, the Board finds that the veteran had 
bilateral hearing loss at the time of his initial entry into 
service in January 1964, and that such hearing loss was a 
pre-existing condition and remains a current disability as 
set forth in 38 C.F.R. § 3.385.  

The Board notes that a December 2000 report from Advanced 
Hearing Technology, Inc., indicated that the sensory neural 
portion of the veteran's hearing loss might, at least in 
part, be due to noise exposure in Vietnam and that the 
conductive part of the hearing loss might also be related 
pending an additional examination.  Additionally, in a May 
2002 statement, S. S. Rickelmann, a clinical audiologist, 
commented that the level of noise exposure the veteran 
suffered in service was extremely detrimental to his hearing 
and most certainly caused acoustical trauma.  The audiologist 
indicated excessive loud noises were proven to be harmful and 
that participation in those types of activities was the 
origin of the veteran's hearing condition.  She stated that 
it was her professional opinion that the veteran suffered 
acoustical trauma while working as a demolitionist and being 
in the vicinity of discharging artillery while in the Army.  

The Board readily concedes that the veteran experienced 
acoustic trauma in service, the matter at issue is whether 
his pre-existing hearing loss was aggravated in service.  
There is no indication that the examiner from Advanced 
Hearing Technology, Inc., or that the audiologist, noted 
above, ever reviewed the veteran's claims file in providing 
their opinions.  In fact, neither opinion discussed the fact 
that the veteran had bilateral hearing loss at the time of 
his entry into service.  Although an examiner can render a 
current diagnosis based on his/her examination of a claimant, 
without a thorough review of the record, his/her opinion 
regarding etiology can be no better than the facts alleged by 
the claimant.  Swann v. Brown, 5 Vet.App. 229 (1993).  Given 
such circumstances, the Board finds that such opinions have a 
low probative value as to the etiology of the veteran's 
current bilateral hearing loss.  

Additionally, the Board observes that a June 2001 VA 
audiological examination report noted that the veteran's 
claims folder was reviewed.  The diagnoses indicated 
bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  The 
examiner stated that no previous audiological history was 
found prior to August 2000 and that the veteran's hearing 
loss was consistent with his reported military noise 
exposure.  Specifically, the examiner commented that she did 
not find information that the veteran's high frequency 
hearing loss existed at the time of his entry into service, 
and that, therefore, she could not comment on whether the 
veteran's hearing loss had increased since the time of entry.  
The Board observes that as the examiner did not have records 
prior to August 2000, she clearly did not have the veteran's 
entire claims folder to include his service medical records, 
and for this reason her opinion is flawed.  See Swann, supra.  

In an addendum to the June 2001 VA audiological examination 
received in August 2001, another VA examiner referred to the 
veteran's service medical records and commented on the 
findings of the entry and separation examination reports.  It 
was concluded that the veteran's entrance and separation 
audiology examinations were essentially unchanged, and the 
veteran's hearing loss was unlikely related to service.  The 
Board observes that this VA examiner did specifically discuss 
the veteran's service medical records.  Therefore, the Board 
finds that such August 2001 opinion is more probative than 
the December 2000 and May 2002 opinions from the private 
health providers and the opinion from the VA examiner 
pursuant to the June 2001 VA examination.  See Wensch v. 
Principi, 15 Vet.App. 362 (2001).  

The Board notes that it is not shown that the veteran's pre-
existing bilateral hearing loss was permanently worsened by 
service, and the most probative evidence of record reflects 
that his hearing loss is not related to his military service.  

The veteran has asserted that he incurred bilateral hearing 
loss during his period of active service or that his pre-
existing bilateral hearing loss was aggravated during 
service.  However, as a layman, he has no competence to give 
a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The weight of the credible evidence demonstrates that the 
veteran's bilateral hearing loss pre-existed service and was 
not aggravated by any incident of service.  The veteran's 
hearing loss was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



